Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 6, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on April 6, 2022.
Claims 1 and 8-12 are currently amended.  
Claim 5 has been canceled.   
Claims 1-4 and 6-12 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments have addressed the claim objections to Claims 8 and 10-12, thereby rendering those objections moot.  Additionally, the limitation of “the monitoring device configured to …” has been amended to expressly be part of the vehicle and thus is structural and does not trigger § 112(f).  
The claims were previously rejected under § 101.  Applicant’s amendments now expressly recite a computer that performs analysis of whether deterioration of the power storage device results from performance of the power storage device or results from a utilization manner of the user, including based on sensed data such as external temperature sensor data.  The use of the onboard electronic control unit and the sensor to perform this analysis result in an application of the judicial exception (rental fee setting) “in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”  See MPEP § 2106.04(d).  
Regarding the prior art rejection, Examiner finds Applicant’s argument that primary reference Yasuhisa fails to teach the determination of whether deterioration of the power storage device results from performance of the power storage device or results from a utilization manner of the user.  Yasuhisa does teach, e.g., determining whether “temperature environment and usage [that is intense] of charge and discharge are carried out as a factor which degrades a battery” and this “may be made to set up an incentive and a surcharge from the aforementioned vehicles historical data” (see ¶ 103).  But Yasuhisa does not teach that this determination is from a utilization manner of the user or from performance of the power storage device.  Similarly, the prior art fails to teach such a determination.  Thus, this feature in light of the ordered combination of all of the features of the independent claims as a whole, is not taught by the prior art and thus the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627